 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTin any other mannerinterferewith, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form,join, orassist labor organizations,to bargaincollectivelythrough representativesof theirown choosmg,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteedby Section 7 of theAct, andto refrainfrom any andall such activities.All our employeesare free to become or remain,or to refrain from becoming orremainingmembers of AmalgamatedClothingWorkers of America, AFL-CIO,or any otherlabor organization.DUBIN-HASKELLLINING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Fred A. Cox ifpresently serving in theArmed Forces of theUnitedStates ofhis rightto full reinstatement upon application in accordance withthe Selective ServiceAct and the Universal Military Training and Service Act of1948,as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or coveredby another material.If employeeshave anyquestion concerning this notice or compliancewith itsprovisions,theymay communicatedirectlywiththe Board'sRegionalOffice, 746Federal OfficeBuilding,167 NorthMain Street,Memphis, Tennessee,TelephoneNo. 524-3161.J. Brenner&Sons, Inc.andInternational Union of District 50,United Mine Workers of America.Case No. 5-CA-3078.Au-gust 20,1965DECISION AND ORDERUpon a charge filed on March 11,1965,by International Unionof District 50, United Mine Workers of America (herein called theUnion), against Respondent J. Brenner &Sons,Inc., and dulyserved on Respondent on or about March 11, 1965, the GeneralCounsel for the National Labor Relations Board by the RegionalDirector for Region 5, on April 13, 1965, issued and served upon theparties herein a complaint and notice of hearing.The complaintalleges that Respondent had engagedin and wasengaging in certainunfair labor practices affecting commerce within the meaning ofSection 8(a) (1) and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended.With respect to the unfair labor practices, the complaint allegesthat on or about February 12, 1965, the Union was duly certified bythe Board i as the exclusive collective-bargaining representative ofRespondent's employees in the unit found appropriate by the Boardand that, since on or about March 5, 1965, Respondent has refusedto recognize or bargain with the Union as such exclusive bargainingrepresentative, although it has been requested to do so.'Case No. 5-RC-4917.On February 17, 1965, the Board entered an Order correctingthe title of its Decision of February 12, 1965.154 NLRB No. 49. J. BRENNER & SONS, INC.657On or about May 25, 1965, all parties to this proceeding enteredinto a stipulation wherein they agreed as to the contents of therecord in this case 2 and to the submission of this case to the Boardfor findings of fact, conclusions of law, and a Decision and Order.The parties waived hearing before a Trial Examiner and the issu-ance of a Trial Examiner's Decision.The Respondent reserved theright to file a brief and made an offer of proof.On June 3, 1965, the Board issued an Order approving stipulationand transferring case to the Board and for submission of briefs?Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].Upon the basis of the aforementioned stipulation and the entirerecord in this case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaint alleges, the parties have stipulated, and we find,Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act.We find Respondent, a Delaware corpora-tion, has its principal place of business in Washington, District ofColumbia, where it is engaged in the purchase and sale of scrap iron.In the course and conduct of its business operations during the 12-month period prior to the issuance of the complaint herein, Respond-ent shipped goods and materials valued in excess of $50,000 fromits place of business in Washington, District of Columbia, directlyto points outside said District of Columbia to States of the UnitedStates.We, therefore, find that it will effectuate the policies of theAct to assert jurisdiction herein.2 The record as stipulated to by the parties consists of the stipulation and the follow-ing: The charge, complaint, and notice of hearing herein and Respondent's answer and thedocuments in Case No 5-RC-4917 ; Including the petition for certification filed Octo-ber 30, 1964 ; stipulation for certification upon consent election ; notice of election ; tallyof ballots issued November 12, 1964 ; certification on conduct of election on November 12,1964 , corrected tally of ballots, issued November 12, 1964 ; letter dated November 12,1964, from the Board field examiner to the attorney for Respondent in explanation of thecorrected tally of ballots ; official secret ballot of employee, Will Watson, showing signa-ture of "Will Watson" In the top margin and the word "On" written adjacent to theword "No" appearing above the square in the "No" box ; report on challenges issued bythe Regional Director, Region 5, December 10, 1964; exceptions to the Regional Direc-tor's report filed by Respondent December 18, 1964 ; Decision and Certification Issued byBoard, February 12, 1965 ; Order Correcting Decision dated February 17, 1965.A brief has been received from Respondent.206-446-66-vol. 151-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of District 50, United Mine Workers ofAmerica, is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESOn or about October 30, 1964, the Union filed a petition in CaseNo. 5-RC-4917 seeking certification as exclusive bargaining repre-sentative of certain employees of Respondent at itsWashington,District of Columbia, plant.Thereafter, the parties entered into astipulation for certification upon consent election, pursuant to whichan election by secret ballot was held on November 12, 1964, underthe direction and supervision of the Regional Director for Region 5,among the employees in the unit described below.The tally ofballots showed that seven ballots were cast for and six against theUnion, and that one ballot, that of employee Will Watson, was chal-lenged by the Board agent which challenge was sufficient to affectthe results of the election.The Regional Director, acting pursuant to the Board's Rules andRegulations, Series 8, as amended, investigated the challenge and, onDecember 10, 1964, issued his report thereon in which he recom-mended that the challenge to the ballot of Watson be sustained, andthat the petitioning Union be certified as the representative of theemployees in the unit.The Respondent filed timely exceptions tothe report.Thereafter, the Board, after due consideration of the entire recordinCase No. 5-RC-4917, including the Regional Director's report andthe exceptions thereto, issued its Decision on February 12, 1965, asamended February 17, 1965, in which it adopted the recommenda-tion of the Regional Director with respect to the ballot of Watson.Accordingly, as the Union had received a majority of the ballots castby eligible employees, the Board certified the Union as the exclusivecollective-bargaining representative of Respondent's employees inthe unit set forth below.On or about February 24, 1965, the Union requested that Respond-ent bargain with it as the exclusive bargaining representative of theemployees in the certified unit.On or about March 5, 1965, anduntil the present time, Respondent refused to bargain with theUnion, contending, as set forth in a letter of that date, that the cer-tification was invalid in that the Board was in error in sustainingthe challenge to the ballot of Watson. J. BRENNER & SONS, INC.659A. The appropriate unitThe parties stipulated, and the Board found, in Case No. 5-RC-4917, which finding we adopt herein, that the following employeesof Respondent constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees employed by Respondent,excluding all office clerical employees, guards, and supervisors asdefined in the Act.B. ConclusionWe find that the Respondent, in violation of Section 8(a) (5) and(1) of the Act, has refused to bargain, upon request, with the Unionwhich has been duly certified as the bargaining representative of itsemployees in an appropriate Unit .4IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe acts of Respondent described in section III, above, occurringin connection with its operations, have a close, intimate, and sub-stantial relation to trade, traffic, and commence among the severalStates, and within the District of Columbia, tend to lead to labordisputes burdening and obstructing commerce and the free flowthereof, and thus constitute unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.V.THE REMEDYHaving found that Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a) (5) and (1) of the Act, we*Respondent,in defending its refusal to bargain,attacks the validity of thecertifica-tion on grounds that the RegionalDirectorimproperlyexcluded a ballot which wouldhave affected the results of the election.In this connection, the record showsthat em-ployeeWatson,in attempting to register a "no" vote,affixed his signature to the ballot.Such being the case, the Regional Director,in refusing to count thisvote,acted pursuantto the Board's longstandingpolicy ofinvalidatingballotswhich reveal the identity ofthe voterGeorge K.Garrett Company, Inc.,120 NLRB 484, 485-486,Ebco Manufac-turing Company,88 NLRB 983, 984;N.L.R B. v.NationalTruck RentalCo., 239 F. 2d422, 426(CA. 2).Nevertheless, Respondent argues that the Board's established policyshould notbe applied to the instantcase,for, as set forth in its otter of proof,Watson, ifpermittedto testify,would statethat he deliberatelysigned hisballot withthe intentionof waiving its secrecy.Contrary to the Respondent,we are of the opinion that to rec-ognize a distinction in the announced rule, where a voter has waived the secrecy of hisballot,would defeat theprinciples of a secret election.The secretballot is expresslyrequiredby the Act. The Boardisunder a duty to preserve it and it is a matter ofpublic concern,rather than a personal privilege subject towaiver by the individual voterMoreover,to give effect to such a waiverwould removeany protectionof employees frompressures, originatingwith eitheremployers or unions,to prove the way in which theirballots had been cast,and thereby detract fromthe laboratoryconditionswhich theBoard strives to maintain in representation electionsAccordingly,we find that Re-spondent'soffer of proof raises no substantial issue affecting the validity of thecertification. 660DECISIONS OF NATIONAL- LABOR RELATIONS BOARDshall order that the Respondent cease and desist therefrom and takecertain affirmative action which we find necessary to effectuate thepurposes of the Act.Upon the basis of the foregoing findings of fact and upon theentire record in the case, we make the following :CONCLUSIONS of LAW1.J. Brenner & Sons, Inc., is an Employer within the meaning ofSection 2(2) of the Act and is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Union of District 50, United Mine Workers ofAmerica, is a labor organization within the meaning of Section 2 (5)of the Act.3.All production and maintenance employees employed by Re-spondent, excluding all office clerical employees, guards, and super-visors, as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 2(5)of the Act.4.The Union is, and at all times since February 12, 1965, hasbeen, the exclusive, certified representative of all employees in theaforesaid unit, for purposes of collective bargaining with respect towages and other terms and conditions of employment, within themeaning of Section 9 (b) of the Act.5. 'Commencing on February 24, 1965, and continuing to date, theUnion has requested and is requesting that Respondent bargain col-lectively with it with respect to wages and other terms and condi-tions of employment of all of the employees of Respondent in theappropriate unit.6.By refusing on or about March 5, 1965, and at all times there-after, to bargain collectively with the Union as the exclusive collec-tive-bargaining representative of all employees of Respondent in theappropriate unit, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) of theAct.7.By the aforesaid refusal to bargain, Respondent has interferedwith, restrained, and coerced and is interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and thereby did engage in, and is en-gaging in, unfair labor practices within the meaning of Section8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act. J. BRENNER& SONS, INC.661ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent,J.Brenner & Sons, Inc.,Washington,District ofColumbia, its officers, agents,successors, and assigns,shall:1.Cease and desist from :(a)Refusing to bargain collectively in good faith with Inter-national Union of District 50, UnitedMineWorkers of America, asthe exclusive and duly certified representative of all employees in thefollowing appropriate unit :All production and maintenance em-ployees employed by Respondent,excluding all office clerical em-ployees,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of the rights guaranteed themby Section 7 of the Act.2.Take the following affirmative action which it is found willeffectuate the purposes of the Act :(a)Upon request,bargain collectively with the above-named Unionas the exclusive representative of all employees in the aforesaid appro-priate unit with respect to rates of pay, wages,hours, and other termsand conditions of employment and, if an understanding is reached,embody such understanding in a signed agreement.(b)Post at its Washington,D.C., plant, copies of the attachednotice marked "Appendix." 5Copies of said notice,to be furnishedby the Regional Director for Region 5, shall, after being duly signedby the Company's representative,be posted by the Company immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Company to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director for Region 5, in writing,within10 days from the date of this Decision and Order,what steps havebeen taken to comply herewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"thewords"a Decision of the United States Court of Appeals, Enforcing an Order".APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with InternationalUnion of District 50, United Mine Workers of America, as the 662DECISIONSOF NATIONALLABOR RELATIONS BOARDexclusive representative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union,as the exclusive representative of all employees in the bargain-ing unit described below with respect to rates of pay, wages,hours of employment, and other terms and conditions of employ-ment and, if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is:All our production and maintenance employees, excluding alloffice clerical employees, guards, and supervisors as defined in theAct.J.BRENNER & SONS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, 707 North Calvert Street, Baltimore, Maryland,Telephone No. 752-2159, if they have any questions concerning thisnotice or compliance with its provisions.Rivers Mfg. Corp.andInternational Union of Mine,Mill andSmelterWorkers.CasesNos. 26-CA-1991 and 26-CA-2022.August 23,1965DECISION AND ORDEROn May 17, 1965, Trial ExaminerW. Whittemore issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertainaffirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, Respondent and General Counselfiled exceptions to the Trial Examiner's Decision with supportingbriefs.154 NLRB No. 51.